 

Exhibit 10.35 

 

WHEN RECORDED, MAIL TO:

Ryan B. Hancey

Kesler & Rust

68 S. Main Street, Suite 200

Salt Lake City, Utah 84101 Parcel ID # 57:077:0001   # 57:035:0042   #
57:035:0043

 

TRUST DEED

 

THIS TRUST DEED is dated this 22nd day of January, 2015, among TWINLAB
CORPORATION, a Delaware corporation, as Trustor, whose address is 600 Quality
Drive, American Fork, Utah 84003; Ryan B. Hancey, a member of the Utah State
Bar, as Trustee; and JL-BBNC MEZZ UTAH, LLC, an Alaska limited liability
company, as Beneficiary.

 

Trustor hereby CONVEYS AND WARRANTS TO TRUSTEE IN TRUST, WITH POWER OF SALE, the
following described property situated in Utah County, State of Utah (the
“Property”):

 

All of Lot 1, Plat “M” Utah Valley Business Park, including a vacation of Lot 37
and a portion of Lot 36, Plat “J”, Amended Utah Valley Business Park, according
to the official plat thereof, recorded August 14, 2014, as Entry No. 56927:2014
(Map Filing #14337) in the Utah County Recorder’s Office.

 

TOGETHER WITH all buildings, fixtures and improvements thereon and all water
rights, rights of way, easements, rents, issues, profits, income, tenements,
hereditaments, privileges and appurtenances thereunto now or hereafter used or
enjoyed with said Property, or any part thereof.

 

For the purpose of securing the following obligations (the “Obligations”) in any
order of priority that Beneficiary may choose:

 

(a)          Payment of all obligations at any time owing under a promissory
note (the “Note”) bearing even date herewith, payable by Trustor, Twinlab
Consolidated Holdings, Inc., a Nevada corporation, Twinlab Consolidated
Corporation, a Delaware corporation, and Twinlab Holdings, Inc., a Michigan
corporation (together with Trustor, each individually a “Trustor Company,” and
collectively, the “Trustor Companies”), as makers in the stated principal amount
of Five Million and 00/100 Dollars ($5,000,000.00) to the order of Beneficiary,
which Note matures on February 13, 2020; and

 

(b)          Payment and performance of all obligations of Trustor under this
Trust Deed; and

 

Trust DeedPage 1

 

 

(c)          Payment and performance of all obligations of the Trustor Companies
under a Note and Warrant Purchase Agreement bearing even date herewith between
the Trustor Companies and Beneficiary; and

 

(d)          Payment and performance of any obligations of the Trustor Companies
under the Security Agreement bearing even date herewith between the Trustor
Companies and Beneficiary; and

 

(e)          Payment and performance of any obligations under any other
agreement entered into between any Trustor Company and Beneficiary in connection
with the Note and Warrant Purchase Agreement described above; and

 

(f)          Payment and performance of all future advances and other
obligations that Trustor or any Trustor Company or any successor in ownership of
all or part of the Property may agree to pay and/or perform (whether as
principal, surety or guarantor) for the benefit of Beneficiary, when a writing
evidences the parties’ agreement that the advance or obligation be secured by
this Deed of Trust; and

 

(g)          Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Obligations.

 

As additional security, Trustor hereby assigns to Beneficiary, during the
continuance of these trusts, all rents, issues, royalties, and profits of the
Property affected by this trust deed and of any personal property located
thereon.

 

Trustor agrees to pay all taxes and assessments on the above Property; to pay
all charges and assessments on water or water stock used on or with said
Property; not to commit waste; to maintain adequate fire insurance on
improvements on said Property; to pay all costs and expenses of collection
(including Trustee and attorney fees in event of default in payment pursuant to
the settlement agreement secured hereby) and to pay reasonable Trustee fees for
any of the services performed by Trustee hereunder; including a reconveyance
hereof.

 

[Remainder of Page Left Intentionally Blank]

 

Trust DeedPage 2

 

 

The undersigned Trustor requests that a copy of any notice of default and of any
notice of sale hereunder be mailed to the address set forth above.

 

TRUSTOR: TWINLAB CORPORATION         By: /s/ Thomas A. Tolworthy     Thomas A.
Tolworthy   Its: CEO and President

 

STATE OF               NY                           )   ) ss. COUNTY OF
      Saratoga                     )

 

On the 17th day of January, 2015, personally appeared before me Thomas A.
Tolworthy, who being by me duly sworn did say that he/she is the signer of the
foregoing instrument and that he/she executed the same.

 

  /s/ Biswanath Malakar   NOTARY PUBLIC

 

Trust DeedPage 3

 

